Citation Nr: 1521686	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease with mild lateral instability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1979, and December 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Regional Office in Jackson, Mississippi.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2013.  The transcript of the hearing has been associated with the Veteran's paper and Virtual VA claims file.

In March 2014, the Board issued a decision which, in pertinent part, denied this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Joint Motion for Remand (JMR), the Court entered an order in February 2015 vacating the May 2013 Board decision (as to this issue) and remanded the case to the Board for compliance with the JMR.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.

In June 2014, the Veteran sought entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  See VA Form 21-8940.  This claim is not shown to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to TDIU has been raised by the record, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In accordance with the February 2015 JMR, specifically-named private medical records need to be obtained.  

The JMR noted that the Veteran, at his April 2013 Board hearing, testified that he had received a 2008 diagnosis of right knee arthritis, based on X-ray evidence, by Dr. McCone.  It was also mentioned that the Veteran's representative, also at the hearing, explained that the Veteran had submitted medical evidence from Dr. Applewhite, which contained a diagnosis of a right knee condition.  However, the record includes no records from either private physician.  The Veteran's attorney supplied the names and addresses of these two private physicians to the Board in March 2015.  VA, however, does not have at this point either authorization or consent to obtain these named records.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2014) mandates that VA assist in obtaining such records.

The Board also notes that as part of the above-mentioned VA Form 21-8940, the Veteran indicated that he either received, or expected to receive, disability retirement benefits.  Also, as part of a VA Form 21-4192, received in March 2015, the Veteran noted he had retired "on disability."  

At this juncture, it is unclear to the Board if the Veteran is now in receipt of Social Security Administration (SSA) benefits.   If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As this claim must be remanded anyway, on remand, an effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

Accordingly, as the Board is bound by the conclusions of the JMR, as well for additional reasons, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain copies of treatment records from the two physicians listed in correspondence received from the Veteran's attorney in March 2015.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these private records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  The AOJ should contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.



3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

